Case: 19-30333      Document: 00515298959         Page: 1    Date Filed: 02/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                      February 5, 2020
                                    No. 19-30333                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


UNITED STATES OF AMERICA,

               Plaintiff - Appellee

v.

ELLIS HARP, III,

               Defendant - Appellant




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:17-CR-301-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Ellis Harp, III, conditionally pleaded guilty to possession of cocaine with
intent to distribute and possession of a firearm in furtherance of a drug
trafficking crime. See FED. R. APP. P. 11(a)(2). After appellate briefing was
completed, Harp’s counsel filed a motion to withdraw.                Harp then filed a
response, explaining that he wises to proceed pro se. Because neither counsel



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 19-30333   Document: 00515298959    Page: 2   Date Filed: 02/05/2020



                                 No. 19-30333
nor Harp has show that there is a conflict of interest or that the interests of
justice require relief of counsel, we deny the motion for leave to withdraw as
appointed counsel. 18 U.S.C. § 3006A(c); FIFTH CIRCUIT PLAN UNDER THE
CRIMINAL JUSTICE ACT § 5(B). We also deny as untimely Harp’s motion to
proceed pro se. See United States v. Wagner, 158 F.3d 901, 902 (5th Cir. 1998).
       On appeal, Harp challenges the district court’s denial of his motion to
suppress evidence obtained pursuant to three search warrants. He asserts
that the warrants were not adequately supported by probable cause and that
they failed to state with particularity the crimes being investigated and the
items to be seized.
       When reviewing the denial of a motion to suppress evidence obtained
pursuant to a search warrant, we initially must determine whether the good
faith exception to the exclusionary rule applies. United States v. Cherna, 184
F.3d 403, 406-07 (5th Cir. 1999). If so, we need not engage in further analysis.
Id.    Under the good faith exception, “evidence obtained in objectively
reasonable reliance on a subsequently invalidated search warrant” should not
be excluded. United states v. Leon, 468, U.S. 897, 922 (1984). By failing to
brief the issue, Harp has abandoned any challenge to the district court’s
application of the good faith exception. See Yohey v. Collins, 985 F.2d 222, 224-
25 (5th Cir. 1993). In any event, Harp did not object to the magistrate judge’s
finding that the good faith exception applied, and he fails to show plain error.
See United States v. Woerner, 709 F.3d 527, 533-34 (5th Cir. 2013); Douglass v.
United Servs. Auto. Ass’n, 79 F.3d 1415, 1420-23, 1428-29 (5th Cir. 1996),
superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).
       MOTIONS DENIED; AFFIRMED.




                                       2